Citation Nr: 1629162	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for a pulmonary disability, to include as secondary to a service-connected disability.

6.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating greater than 10 percent for impingement syndrome of the left shoulder (also claimed as referred neuropathy).

8.  Entitlement to an initial rating greater than 10 percent for impingement syndrome of the right shoulder (also claimed as referred neuropathy).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were remanded for additional development in August 2015.  The remand also included multiple other claims for service connection.  Those claims were granted in a December 2015 rating decision.  As that decision represents a complete grant with respect to the claims for service connection for chronic rhinitis, lumbar strain, sciatica of the left lower extremity, degenerative disc disease of the cervical spine, bilateral shin splints, and muscular headaches, those claims are no longer on appeal.

The issue of entitlement to service connection for a respiratory disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia and his joint pain and other associated symptoms have been medically attributed to diagnosed orthopedic disabilities.

2.  The Veteran does not have CFS and his fatigue and other associated symptoms have been medically attributed to diagnosed PTSD and depression disorders.

3.  The Veteran does not have a left hip pain disability resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by left hip pain that is related to active service or events therein, other than the symptomatology separately service-connected as back and radiculopathy disabilities.

4.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system resulting in hearing loss disability was not manifest within one year of service, and there is no link between the current hearing loss disability and active service.

5.  The Veteran's PTSD is manifested by symptoms such as depressed mood, diminished interest in activities, sleep disturbances, agitation, avoidance behaviors, intrusive thoughts, feelings of detachment, hypervigilance, exaggerated startle response, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, intermittently illogical or irrelevant speech, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, and hating to drive long distances, but less than total social and occupational impairment.

6.  The Veteran's left shoulder disability is manifested by pain with flare-ups; limitation of motion from pain to no less than 125 degrees of flexion and 120 degrees of abduction; tenderness; and guarding.

7.  The Veteran's right shoulder disability is manifested by pain with flare-ups; limitation of motion from pain to no less than 130 degrees of flexion and 125 degrees of abduction; tenderness; and guarding.


CONCLUSIONS OF LAW

1.  The Veteran does not have fibromyalgia that was incurred in or is otherwise related to service, nor may the associated symptoms be presumed to be related to service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

2.  The Veteran does not have CFS that was incurred in or is otherwise related to service, nor may the associated symptoms be presumed to be related to service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3.  The Veteran does not have a left hip disability that was incurred in or is otherwise related to service, nor may the associated symptoms be presumed to be related to service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

4.  A bilateral hearing loss disability was not incurred in service, is not otherwise related to service, and an organic disease of the nervous system resulting in hearing loss disability may not be presumed to have been incurred in service, to include as a result of service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317, 3.385, 4.85-87 (2015).

5.  The criteria for a rating greater than 70 percent for PTSD have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for a rating greater than 10 percent for impingement syndrome of the left shoulder have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5019 (2015).

7.  The criteria for a rating greater than 10 percent for impingement syndrome of the right shoulder have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5019 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter in February 2012.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Several VA examinations have been secured, most recently in October 2015.  With respect to the October 2015 examinations, the examiners reviewed the claims file and provided requested opinions with supporting rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations and opinions are adequate for adjudication.

Based on the association of VA medical records, multiple October 2015 VA examination reports, and the readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).

Service Connection

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For Veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish service connection on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2015); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As to the claimed fibromyalgia, CFS, and symptoms that the Veteran contends are related to service in Southwest Asia during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that disability:  (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2015).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness; or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317 (2015).

A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (2015).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (2015).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (2015).

A qualifying chronic disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (2015).

Compensation shall not be paid under this section for a chronic disability:  (i) if there is affirmative evidence that the disability was not incurred during active service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (2015).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2015).  The Veteran's service records document that he served in Southwest Asia during the Persian Gulf War ear.  Therefore, the provisions of 38 C.F.R. § 3.317 must be considered.


Fibromyalgia and CFS

The Veteran contends that he has fibromyalgia and CFS as a result of service in Southwest Asia.

The Veteran's service medical records do not show complaints, treatment, or diagnoses of fibromyalgia or CFS.

At a March 2012 VA Gulf War general medical examination, the examination considered fibromyalgia.  The examiner noted that the Veteran did not have fibromyalgia and the Veteran acknowledged that he had not been diagnosed with fibromyalgia.  He stated that since he had neck and back problems he added a claim for "muscle and joint aches."  On examination, trigger points were palpated and were negative.  The examiner also considered the CFS claim, but noted that the Veteran did not have CFS.  Instead, the examiner concluded that the fatigue was secondary to sleep disturbance and other problems associated with PTSD and depression and poor sleep hygiene, having no set schedule for sleep and not getting any exercise.  The Veteran reported that he did not feel refreshed in the morning and it almost felt like he slept too much.  He yawned a lot, even after 7 to 8 hours of sleep.  His bed time varied and he had trouble falling asleep and staying asleep.  

A September 2012 VA treatment record noted fatigue and indicated that the most likely cause was due to PTSD and depression.

At an October 2015 VA examinations for fibromyalgia, the examiner noted review of the claims file.  The Veteran reported that he did not sleep well due to PTSD and degenerative disc disease of the cervical spine and attributed his fatigue to the lack of sleep.  He had not been diagnosed with or treated for CFS.  The examiner indicated that there were no findings, signs, or symptoms attributable to CFS.  As to the claimed fibromyalgia, the examiner noted that the Veteran had specific diagnosed musculoskeletal conditions detailed in other examinations, including degenerative disc disease of the cervical spine, lumbosacral strain with radiculopathy, and bilateral shoulder strain with impingement syndrome.  There were migraine headaches that were unrelated to a finding of fibromyalgia.  The Veteran did not have positive trigger points or any history consistent with a diagnosis of fibromyalgia.  He had not otherwise been diagnosed with or treated for fibromyalgia.  

The Board notes that the definition for CFS for VA purposes is:  (1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness,(vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2015).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during or contemporary to the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his fibromyalgia and CFS claims and description of his symptoms, the most competent medical evidence of record is against a finding that the Veteran has had fibromyalgia or CFS during any period of the appeal.  The Veteran has ongoing documented joint pain and fatigue.  However, the joint pain has been medically attributed to specific diagnosed orthopedic disabilities and his fatigue has been linked to sleep problems and other symptoms related to PTSD and depression.  Multiple medical professionals have specifically concluded that the Veteran does not have fibromyalgia or CFS and that his complaints are due to specific diagnosed disabilities.  

The Board recognizes that unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent evidence of a link between the qualifying chronic disability and military service.  Service connection for CFS and fibromyalgia for a Persian Gulf War Veteran is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(a)(7).  However, there is affirmative evidence that the Veteran does not have fibromyalgia or CFS.  The medical evidence is unequivocal on that matter.  The Veteran has not submitted any contrary competent medical evidence that show that he has CFS or fibromyalgia.  The Board has considered the Veteran's lay statements, but finds the medical evidence of record of significantly greater probative value because of the greater level of training, education, and experience of the medical professionals.

As there is no competent evidence of fibromyalgia or CFS and because the Veteran's joint pain and fatigue have been medically linked to diagnosed orthopedic and psychiatric disabilities, the Board concludes that the preponderance of the evidence is against the claim for service connection.  Multiple medical professionals have attributed the Veteran's pain and fatigue symptomatology to discrete and diagnosed disabilities.  As the preponderance of the evidence is against the claims, the claims for service connection for CFS and fibromyalgia must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Left Hip Disability

The Veteran contends that he has a left hip disability that was incurred in or is otherwise related to service.

During service, in August 2001 the Veteran sought treatment for left hip pain after being assaulted by another soldier.  The assessment was a posterior left hip contusion.  In a November 2004 Report of Medical History shortly before separation from service, the Veteran reported a history of swollen or painful joints and a painful shoulder, elbow, or wrist.

At a March 2012 VA Gulf War general medical examination that considered the left hip, The examiner noted that the reported left hip pain was consistent with radiation of pain from the back and not a separate hip condition with discrete hip joint pathology.  The Veteran reported that during service after a three-day field training exercise he was not able to move his left hip.  He was unable to march back, but had to ride in a truck.  He did not seek treatment for the problem because it seemed to improve and he did not want to miss the graduation ceremony.  Currently, when he did a lot of walking or standing he experienced pain in the posteriolateral aspect of the hip.  On examination and x-rays, there was no finding of a left hip disability.  There was limited hip flexion that was attributed to pain in the back, and posterior thigh muscle pain and tightness.

At an October 2015 VA examination, the examiner indicated that there was no current diagnosis associated with the left hip.  X-rays in 2012 were normal and there was no finding of abnormality during the October 2015 examination.  The October 2015 examiner concluded that it was less likely than not that the claimed left hip disability was proximately due to or the result of service or a service-connected disability.  The rationale was that there was no primary left hip disability.  As to the in-service history of assault, the service records showed that the Veteran sustained a contusion, which was a bruise to the hip and not an injury to the hip joint itself.

In a separate October 2015 VA examination, the Veteran was diagnosed with left lower extremity radiculopathy secondary to intervertebral disc syndrome of the lumbosacral spine that accounted for the pain in that extremity.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief that he has a left hip disability and acknowledges his description of the symptoms, the most persuasive competent medical evidence of record is against a finding that the Veteran has a left hip disability during or contemporary to the period of the appeal.  The Veteran has ongoing documented pain in the left hip.  However, those problems have been medically attributed to service-connected back and radiculopathy disabilities and there have been multiple findings that he does not have a separate and discrete left hip disability.  

While the Veteran is competent to report a continuity of left hip symptomatology, the Board ultimately assigns greater probative weight to the findings of multiple medical professionals, who have consistently attributed the left hip pain to separate disabilities that are already service-connected and for which he is receiving compensation, rather than to a specific left hip disability.  Because the Veteran is not shown to have medical training or expertise, the Board finds that the opinions of the competent health care professionals to be the most probative and credible evidence of record as to the existence of any left hip disability.  Therefore, the Board finds that the medical evidence and opinions of record outweigh the Veteran's contentions as to the presence of a left hip disability and its etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board recognizes that joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(5) (West 2014); 38 C.F.R. § 3.317(b)(5) (2015).  However, the medical evidence of record has specifically attributed the Veteran's left hip symptoms to other diagnosed disabilities of the spine and associated radiculopathy.  As the symptoms are attributable to a specific diagnosis, entitlement to service connection based on an undiagnosed illness or medically unexplained chronic multi-symptom illness is not warranted.

As the preponderance of the competent evidence of record is against a finding that there is any current left hip disability, and because the left hip symptoms have been medically linked to diagnosed spine and radiculopathy disabilities, the Board concludes that the preponderance of the evidence is against granting service connection.  Multiple medical professionals have attributed the left hip symptomatology to back and radiculopathy disabilities, for which the Veteran is already service-connected.  As the preponderance of the evidence is against the claim, the claim for service connection for a left hip disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss Disability

The Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure during service.  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when auditory thresholds for at least three of those frequencies is 26 decibels or greater; or when speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385 (2015).

The service medical records do not include complaints, treatment, or diagnoses of a hearing loss disability.  In a November 2004 Report of Medical History shortly before separation from service, the Veteran denied a history of a hearing loss or wearing a hearing aid.  

At a February 2012 VA audiology examination, the Veteran did not have a hearing loss disability for VA purposes in either ear and was noted to have normal hearing.  Puretone thresholds were not over 40 decibels at any tested frequency.  No three frequencies in either ear had a puretone threshold of 26 decibels or greater.  The speech recognition scores were not less than 94 percent in either ear.  38 C.F.R. § 3.385 (2015).  The Veteran reported that he sometimes had difficulty hearing people, especially in a noisy environment.

In December 2013, the Veteran was treated for a ruptured left tympanic membrane.  During an April 2014 VA ENT examination, his hearing was noted to be grossly good and he denied any worsening of hearing acuity.  In August 2014, the Veteran described his hearing as muffled.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief that he has a bilateral hearing loss disability and acknowledges his description of symptoms.  However, the Board finds that the competent medical evidence of record is against a finding that the Veteran has a right or left ear hearing loss disability during or contemporary to the period of appeal.  Multiple audiograms, both during service and after service, have consistently shown right and left ear hearing acuity to be within normal limits.  

While the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing during service and thereafter, the Board does not find that any lay reports of a continuity of symptomatology are credible or probative in light of the mechanical nature of determining a hearing loss disability for VA purposes.  Diagnosing a hearing loss disability for VA purposes requires medical training and audiometric testings and speech discrimination testing.  The Veteran is not shown to have the requisite medical training to diagnose hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As to the Veteran's general contentions that he has a hearing loss disability for VA purposes that was incurred in or is otherwise related to service, because the evidence does not show that the Veteran has medical training or expertise, the Board finds that the opinion of the competent health care provider to be the most probative and credible evidence of record as to the existence of any hearing loss disability.  Although the Veteran may be competent to report decreased hearing acuity, that lay evidence is far less persuasive than the objective testing prepared by skilled professionals.  Therefore, the Board finds that the audiogram evidence of record ultimately outweighs the Veteran's contentions as to the presence of hearing loss disability.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran had qualifying service in the Southwest Asia Theater of Operations and is entitled to the presumptions of 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Those presumptions cannot serve to establish entitlement to service connection for hearing loss because that disability has never been shown to be present to a degree of 10 percent or more as required by the law and regulation establishing the presumption.  38 C.F.R. §§ 4.85-87 (2015).

The Board finds that the preponderance of the competent evidence is against a finding that there is any current left or right ear hearing loss disability.  Therefore, the Board concludes that the preponderance of the evidence is against granting service connection.  Multiple audiograms and records have found no evidence of a right or left ear hearing loss disability for VA purposes.  As the preponderance of the evidence is against the claim, the claim for service connection for hearing loss disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD

Currently the Veteran's PTSD is rated 70 percent.  The Veteran claims that rating does not accurately compensate the severity of his condition. 

The General Rating Formula for Mental Disorders provides a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The evidence considered in determining the level of impairment is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a Veteran's disability that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When rating a mental disorder, VA shall consider the frequency, severity, and duration of the psychiatric symptoms; the length of remissions; and the Veteran's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to indicate the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative evidence as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204 (1994).

In May 2008 the Veteran was diagnosed with anxiety disorder not otherwise specified with components of PTSD, panic, and social phobia.  At that time, he was considered a low risk of potential suicidal behavior.  He was well-groomed with goal-directed thoughts.  He was not psychotic, denied hallucinations or suicidal/homicidal ideation, and was fully oriented.

At a March 2012 VA PTSD examination in March 2012, the examiner diagnosed PTSD and depression, not otherwise specified.  The examiner indicated that it was not possible to differentiate the symptoms attributable to each diagnosis, as the depression was subsumed under the PTSD.  The examiner stated that the impact of the psychiatric diagnoses on occupational and social impairment could best be described as not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran's symptoms included recurrent and distressing recollections of the event, recurrent distressing dreams of the event, acting or feeling as if the traumatic event was recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance behavior, diminished interest, feelings of detachment, sense of a foreshortened future, sleep problems, irritability, concentration problems, hypervigilance, and exaggerated startle response.  He also experienced a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, intermittently illogical or irrelevant speech, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals, impaired impulse control, and neglect of personal appearance and hygiene.  Finally, the Veteran did not like to drive long distances, whereas in the past he was able to drive for five or six hours.

A June 2012 VA PTSD medical opinion concluded that the PTSD was not severe enough to interfere with occupational functioning.

VA treatment records document ongoing mental health treatment for psychiatric symptoms as found at the March 2012 examination.  GAF scores were regularly around 50.  In a September 2012 initial mental health treatment evaluation, the Veteran's symptoms included depression, anxiety, feelings of being out of control, hypervigilance, and irritability.  He denied suicidal or homicidal ideation In March 2013.  The Veteran was depressed and anxious and having trouble with his girlfriend.  He had given up looking for a job and had not done so in several months.  An April 2013 VA treatment record included a report from the Veteran that he was having suicidal thoughts, but not intent, and denied homicidal thoughts.  A January 2014 VA treatment record noted the Veteran's report that his wife had post-partum depression and had attacked him and taken their child.  She had subsequently been hospitalized.  He had a passing suicidal thought the morning she left, but no intent.  In April 2014, the Veteran described short-term memory problems and easily losing track of his thoughts.  He denied hallucinations and suicidal or homicidal ideation.  Additional records also note the Veteran as being fully oriented, without hallucinations, and not a danger to himself or others.

At an October 2015 VA examination, the Veteran's symptoms included depressed mood, diminished interest in activities (such as starting projects and not finishing them and neglecting household chores), sleep disturbances (including insomnia and having to recheck doors and windows), and agitation.  He also noted avoidance behaviors, intrusive thoughts, feelings of detachment, hypervigilance, and exaggerated startle response.  He had been married to his wife for about one year and they had a volatile relationship due to violence on the wife's part.  The Veteran's 2-year old daughter and 5-year old step-daughter also lived with them.  He enjoyed camping in the summer.  He got along reasonably well with his neighbors, other than one family that had since been evicted.  The Veteran spent much of his time alone.  There was some conflict with his extended family due to financial issues involving his deceased mother's estate.  A cousin had visited the Veteran fairly recently and they went fishing together.  He did not have a relationship with his brother, but had three friends who he saw from time to time.  He kept in touch with some friends online using social media.  The Veteran's financial situation was such that he did not need to look for employment.  He denied suicidal and homicidal ideation and was considered a minimal risk of harm to himself or others.  The examiner indicated that prior noted symptoms were not present at the time of the examination, including intermittently illogical, obscure, or irrelevant speech; obsessional rituals that interfered with routine activities; impaired impulse control; neglect of personal appearance and hygiene.  The examiner also did not understand why the prior examiner had attributed the Veteran's unemployed status to his PTSD, as his failure to work was essentially voluntary because his financial status did not require him to work.  He was able to complete associate and bachelor's degrees in a challenging field while earning a respectable grade point average.  The examiner found it difficult to imagine that he would be unable to maintain employment.  The examiner concluded that the Veteran met the diagnostic criteria for PTSD, but at a mild level.  The symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The Board concludes that the lay and medical evidence of record does not show disability that more nearly approximates that which warrants the assignment of a 100 percent rating for any time during the appeal period.  38 C.F.R. § 4.7 (2015).  

Specifically, the Board finds that the evidence of record does not show the Veteran has total social and occupational impairment due to a mental disorder.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability was granted in an April 2014 rating decision based on a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

A 100 percent rating under Diagnostic Code 9411 requires that the Veteran must demonstrate both total social and occupational impairment due to symptoms contemplated by the 100 percent criteria, or symptoms with similar frequency, severity, or duration as those listed in the rating criteria.  The Board finds that the Veteran does not have total social impairment as the evidence shows that he remains married and has relationships with his children, and occasional contact with friends.  As the Veteran does not have total social impairment, a 100 percent rating under Diagnostic Code 9411 is not warranted.  Although the Veteran clearly has a serious disability, he does not have symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or other symptoms of a similar severity.  The Board recognizes that the Veteran has reported some passing suicidal thoughts during the appellate time period, but his treatment professionals have consistently found that he is not a danger to himself or others.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  The Board has considered all of the symptoms of the Veteran's disability that affect the level of occupational and social impairment as shown by the evidence of record.  However, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

The Board does not find the Veteran to have total social impairment.  Although he does have significant social isolation, dislikes being around crowds, and has had an intermittently rocky relationship with his wife and brother during the appellate time period, he maintains a relationship with several friends.  Moreover, his family disputes have related to issues involving his mother's estate, rather than difficulty on the Veteran's part in interacting with them.  His problems with his wife have also been influenced by her own difficulties with post-partem depression.  No medical treatment provider or examiner has indicated that the Veteran has total social impairment. 

Thus, the Veteran does not have total social impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in multiple areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned.  In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but the Board concludes that his level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  To the extent that the Veteran has some of the criteria listed under the Diagnostic Code for a 100 percent rating, the Board concludes his overall level of occupational and social impairment does not exceed the criteria for a 70 percent rating. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a mental disorder at any time during the appeal period.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right and Left Shoulder Impingement Syndrome

The Veteran's right and left shoulder impingement syndrome is rated under Diagnostic Code 5201-5019 as analogous to limitation of motion of the arm under Diagnostic Code 5201 and bursitis under Diagnostic Code 5019.  38 C.F.R. § 4.71a (2015).  The Veteran contends that his current separate 10 percent disability ratings do not accurately compensate the severity of his right and left shoulder disabilities.

Bursitis, addressed under Diagnostic Code 5019, is to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that the severity of degenerative arthritis, established by X-ray findings, is to be rated based on limitation of motion under the appropriate Diagnostic Code for the specific joint or joints affected, which in this case would be Diagnostic Code 5201, used to rate limitation of motion of the arm.  If the limitation of motion is not sufficient for a compensable rating under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating may be assigned with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).
However, the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be used in rating disabilities listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2015).

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm midway between the side and shoulder level is rated 30 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

The regulations define normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (0 degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  With external rotation, range of motion for the arm is from the shoulder level (0 degrees) to in line with the side of the head (90 degrees).  With internal rotation, range of motion for the arm is from the shoulder level (0 degrees) to in line with the side of the torso (90 degrees).  38 C.F.R. § 4.71, Plate I (2015).  

At a March 2012 VA examination, the diagnosis was bilateral shoulder impingement syndrome.  There was pain that intermittently radiated down the left arm, but not the right.  Pain flare-ups were caused by laying on the shoulder and overhead activity.  On examination, shoulder flexion was to 130 degrees and abduction to 125 degrees on the right, with pain starting at the endpoint of motion.  On the left, flexion was to 125 degrees and abduction to 120 degrees, with pain onset at the endpoint of motion.  Range of motion was unchanged on repetitive motion testing.  Functional loss was present due to less movement than normal and pain on movement in both shoulders.  There was tenderness and guarding in both shoulders, but muscle strength was normal in both the bilateral shoulder flexors and abductors.  There was no ankylosis.  Hawkins' impingement test was positive on the right, but rotator cuff testing otherwise was negative.  There was no history of clicking or catching and no condition affecting the acromioclavicular joint, clavicle, or scapula.  Cross-body adduction test was positive bilaterally and there was bilateral crepitus.  X-rays showed no arthritis.  

A June 2012 VA general medical opinion noted diagnoses of right and left shoulder impingement syndrome.  The Veteran was noted to have decreased range of motion in both shoulders with pain and guarding of movement, limiting his ability to perform overhead tasks.  These problems limited physically demanding tasks requiring overhead work, but would not limit or prevent sedentary employment.  

In September 2012, the diagnosis was bilateral shoulder impingement syndrome that was aggravated by sleeping on his side, lifting (particularly over his head), or driving for too long.  In November 2012, the Veteran had significant tenderness over the right mid-biceps tendon.  Range of motion was full, but there was pain.  Stability was adequate and there was no swelling.  The left shoulder was normal, other than very mild tenderness over the biceps tendon.  The diagnoses were biceps tendonitis right, severe; mild left shoulder.  The treatment was a steroid injection in the right biceps tendon.  In January 2013, the Veteran sought treatment for left anterior shoulder pain.  On examination, there was minimal tenderness in the right shoulder, but significant tenderness in the left shoulder.  There was no rotator cuff weakness in either shoulder and ranges of motion were full.  The diagnosis was tenosynovitis both shoulders, resolving right.  He received a steroid injection in the left biceps tendon.  

In March 2014, the Veteran indicated that his shoulders were always tight.  In March 2015, the Veteran reported pain radiating from his shoulders to his elbows and hands.

At an October 2015 VA examination, the Veteran reported flare-ups of pain with overhead lifting in both shoulders.  There was no functional loss or impairment of the joint due to the impingement syndrome.  Range of motion testing of the right and left shoulders showed flexion to 150 degrees, abduction to 180 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  There was pain on palpation, but no crepitus.  Repetitive motion testing resulted in no additional lost range of motion.  There was additional loss due to pain and lack of endurance.  Muscle strength in the bilateral shoulder flexors and abductors was 5 out of 5 and there was no muscle atrophy.  There was no ankylosis.  Hawkins' impingement test was positive on the right, but not on the left.  Empty-can, external rotation, and lift-off subscapularis testing was negative bilaterally.  There was no shoulder instability and no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition suspected.  There was no loss of head or nonunion of the humerus or deformity of the humerus.  X-rays did not show arthritis.  

From this evidence, the Board concludes that the Veteran is not entitled to a rating greater than 10 percent for either shoulder.  A 20 percent rating for either shoulder under Diagnostic Codes 5003 and 5019 would require occasional incapacitating exacerbations.  There is no lay or medical evidence to support such a finding.  Moreover, an alternative higher rating under Diagnostic Code 5201 is not warranted as the Veteran has pain-free forward flexion and abduction to at least 125 degrees on the right and 120 degrees on the left.  Under Diagnostic Code 5201, a 20 percent rating is warranted for each of the minor and major limbs where there is arm limitation to shoulder level.  As discussed above, the Veteran's right and left shoulder flexion and abduction has been consistently shown to be above the level of the shoulder without objective evidence of pain or other limiting factors causing further limitation of motion to shoulder level.  Therefore, the Board finds that a 20 percent rating for either right or the left shoulder impingement syndrome is not warranted under Diagnostic Code 5201. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board finds that no higher or separate rating under any different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to shoulder disabilities, such as Diagnostic Code 5200 for rating ankylosis of the shoulder, Diagnostic Code 5202 for rating impairment of the humerus, and Diagnostic Code 5203 for rating impairment of the clavicle or scapula.  However, the Veteran's bilateral shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore Diagnostic Codes 5202 and 5203 are inapplicable.  The Veteran is able to move both of his shoulders, although with pain, so the Board finds that the evidence of record shows that neither shoulder is ankylosed.  

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2015).  The evidence of record indicates that the Veteran has difficulty with activities requiring reaching over his head and heavy lifting.  However, the Veteran retains the ability to perform activities of daily living and he retains normal muscle strength in both shoulders without atrophy.  Thus, the Veteran is able to use the shoulders.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  Moreover, the VA examination reports show right and left shoulder ranges of motion above shoulder level, even when taking into account additional limitation resulting from pain or other limiting factors.  The Veteran himself has not described such a limitation of motion, even during flare-ups of disability.  Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds that the Veteran's functional loss does not warrant a rating greater than 10 percent for either shoulder.  The disabling effects of limitation of motion are already contemplated and compensated by the current ratings.  

Accordingly, the Board finds no provision under which to assign a rating greater than 10 percent for either the right or left shoulder impingement syndrome for any point during the appellate time period.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that disability picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence does not show such an exceptional disability picture that the available schedular ratings for service-connected PTSD and right and left shoulder impingement syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and right and left shoulder impingement syndrome with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The rating criteria for mental disorders consider all factors relating to social and occupational impairment due to the mental disorder.  The Veteran's symptoms include depressed mood, diminished interest in activities, sleep disturbances, agitation, avoidance behaviors, intrusive thoughts, feelings of detachment, hypervigilance, exaggerated startle response, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, intermittently illogical or irrelevant speech, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, and hating to drive long distances.  The assigned 70 percent rating contemplates those and other symptoms, as it is based on the General Rating Formula for Mental Disorders that offers a broad basis on which to rate the disability based on occupation and social impairment due to symptoms.  As to the impingement syndrome ratings, the Veteran has pain, tenderness, and limited motion, resulting in difficulty with overhead activities.  The assigned separate 10 percent ratings contemplate these symptoms.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(n) (special monthly compensation for the loss of use of both arms) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving his shoulders, such as extended overhead activities; however, the objective evidence of record reflects that he retains significant range of motion of the shoulders and normal muscle strength without evidence of atrophy.  The evidence shows that the Veteran retains the ability to use his arms, although sometimes for limited periods of time depending on the activity, and the Board finds that those limitations do not approximate the loss of use of those extremities as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for CFS is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an increased rating greater than 70 percent for PTSD is denied.

Entitlement to an increased rating greater than 10 percent for impingement syndrome of the left shoulder is denied.

Entitlement to an increased rating greater than 10 percent for impingement syndrome of the right shoulder is denied.

REMAND

The Veteran also claims entitlement to service connection for a pulmonary disability.  The Board concludes that remand is required on that issue.

The August 2015 Board remand requested that a VA respiratory examination be conducted.  The October 2015 examination report notes a history of chronic rhinitis and sinusitis, for which the Veteran is service-connected, but found that there was no other documented chronic respiratory disorder.  Chest x-rays in 2012 were normal and the report indicated that there were no other relevant diagnostic studies.  

However, contrary to the October 2015 report findings that there was no current lung disability and that there were no relevant diagnostic studies after the March 2012 chest x-rays, a March 2013 CT scan diagnosed emphysema in the upper lungs.  Because the October 2015 report concluded that the Veteran had no current lung disability based on the 2012 chest x-rays without conducting any contemporaneous diagnostic studies or discussing the significance of the March 2013 CT scan showing emphysema subsequent to the March 2012 chest x-rays, the Board finds the October 2015 VA examination report to be incomplete.  Similarly, in light of the March 2013 finding of emphysema subsequent to the only other relevant VA examination report of record, a Gulf War examination in March 2012, the Board concludes that another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of any pulmonary disability.  All indicated tests should be completed.  The examiner must review the claims file and the report should note that review.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service medical records and post-service treatment records, the examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed lung disability, to include emphysema found on March 2013 CT scan, was incurred in or is otherwise related to service, to include exposure to sand storms and other environmental elements while in service in Southwest Asia.  Should the examiner conclude that there is no current lung disability at present and that the March 2013 CT scan showing emphysema was in error, the examiner is asked to opine as to the most likely etiology of the reported lung problems, to include as a result of service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The examiner should provide a complete rationale for any opinion provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


